SETTLEMENT AND RELEASE AND STOCK AND WARRANT ISSUANCE AGREEMENT

        This Settlement and Release and Stock and Warrant Issuance Agreement
(hereinafter “Agreement”) is made and entered into by and among the law firms of
Nickens, Keeton, Lawless, Farrell & Flack LLP, through Thomas Farrell, and
Moulton & Meyer, LLP, through Cynthia R. Levin Moulton, counsel for the majority
of Plaintiffs in the Entire Action (defined below), Macatawa Bank Corp. and
Macatawa Bank and Richard Deardorff.


DEFINITIONS

        For purposes of this Agreement, these terms are defined as follows:

        Adamson - Steven M. Adamson, et al. v. Macatawa Bank Corp. and Macatawa
Bank, Case No. CIV-06-1267-T, Western District of Oklahoma.

        Agreement - This Settlement and Release and Stock and Warrant Issuance
Agreement, together with all exhibits.

        Bailey - Frank V. Bailey, et al. v. Macatawa Bank Corp. and Macatawa
Bank, Case No. 3:06-CV-2193-D,Northern District of Texas.

        Bank - Macatawa Bank Corp. and Macatawa Bank, collectively.

        Bank’s Counsel - Warner Norcross & Judd LLP, through William K. Holmes.

        Deardorff - Richard Deardorff, individually.

        Elkins - Eddie Elkins, et al. v. Macatawa Bank Corp., Case No.
3:07-CV-109-M, Western District of Oklahoma.

        Entire Action - Collectively, the State Litigation and the Federal
Litigation.

        Escrow Agent - Bank of America. N.A.

        Federal Insurance Company - An insurance company that issued Policy No.
70234721 to Macatawa Bank Corp.

        Federal Litigation - The following cases that were consolidated in a
multi-district action pending in the United States District Court for the
Western District of Michigan currently styled In Re Trade Partners, Inc.
Investor Litigation, Case No. 1:07-MD-1846-RHB:

  Forrest Jenkins, et al. v. Macatawa Bank Corp. et al. v. Sherry Tedaldi, et
al., Case No. 1:03-CV-321, Western District of Michigan (“Jenkins”); James Lee
and Rose Marie Myers, et al. v. Macatawa Bank Corp. and Macatawa Bank, Case No.
CV 06 8009 R (CTx), Central District of California (“Myers”); Steven M. Adamson,
et al. v. Macatawa Bank Corp. and Macatawa Bank, Case No. CIV-06-1267-T, Western
District of Oklahoma (“Adamson”); Frank V. Bailey, et al. v. Macatawa Bank Corp.
and Macatawa Bank, Case No. 3:06-CV-2193-D, Northern District of Texas
(“Bailey”); and Eddie Elkins, et al. v. Macatawa Bank Corp., Case No.
3:07-CV-109-M, Western District of Oklahoma (“Elkins”).


--------------------------------------------------------------------------------



        Final Settlement Date - Ten (10) business days after the satisfaction of
the last condition set forth in ¶ 1 of this Agreement (or ten (10) business days
after the Bank’s election to proceed under ¶ 2.a.ii. if conditions set forth in
¶ 1.c. and/or 1.d. are not satisfied), or January 20, 2009, whichever is later.

        Jenkins - Forrest Jenkins, et al. v. Macatawa Bank Corp., et al. v.
Sherry Tedaldi, et al., Case No. 1:03-CV-321, Western District of Michigan.

        Insurers - Collectively Progressive Casualty Insurance Company and
Federal Insurance Company.

        Michigan Agent - Richard Hohenstein, who is appointed as resident agent
for all settling Plaintiffs who reside outside of the United States of America
to receive Settlement Stock and Warrants from the Special Master pursuant to ¶ 3
of this Agreement. Plaintiffs shall pay the costs of such Michigan Agent.

        Myers - James Lee and Rose Marie Myers, et al. v. Macatawa Bank Corp.
and Macatawa Bank, Case No. CV 06 8009 R (CTx), Central District of California.

        Parties - Plaintiffs, the Bank, and Deardorff.

        Plaintiffs - the individuals and entities that are listed as
“Plaintiffs” in the State Litigation and the Federal Litigation. All Plaintiffs
in the Entire Action whose claims have not previously been dismissed are listed
on Exhibit A to this Agreement.

        Plaintiffs’ Counsel — Nickens, Keeton, Lawless, Farrell & Flack LLP,
through Thomas Farrell, and Moulton & Meyer, LLP, through Cynthia R. Levin
Moulton.

        Progressive Casualty Insurance Company - An insurance company that
issued Policy No. 1155551-10 to Grand Bank Financial Corporation.

        Receiver - Bruce W. Kramer, under appointment by the United States
District Court for the Western District of Michigan.

        Release - The Agreement to Settle and Conditional Release of All Claims
against the Bank and Deardorff in the forms attached as Exhibits G and H to this
Agreement, as applicable.

2

--------------------------------------------------------------------------------



        Securities Act - The Securities Act of 1933, as amended; 15 USC 77a, et.
seq.

        Settlement Fund - The Consideration collectively referred to in ¶ 3.a.
of this Agreement.

        Settlement Hearing - A hearing to be held by the United States District
Court for the Western District of Michigan and the Kent County Circuit Court,
respectively, no later than November 17, 2008, to satisfy the requirements of
Section 3(a)(10) of the Securities Act, pursuant to SEC Staff Bulletin Number
3A(CF) dated June 18, 2008 and to confirm that the Settlement Stock and Warrants
are exempt from registration under Section 3(a)(10) of the Securities Act, as
more fully described in ¶ 1.b. of this Agreement.

        Settlement Hearing Order - An Order entered by the applicable Courts in
the Federal Litigation and the State Litigation confirming the fairness of the
exchange of the Settlement Stock and Warrants to be issued for Plaintiffs’
claims, and acknowledging that the Settlement Stock and Warrants are exempt from
registration under Section 3(a)(10) of the Securities Act, as more fully
described in ¶ 1.b. of this Agreement.

        Settlement Stock - The unrestricted, freely-tradeable common stock, no
par value (“Common Stock”) of Macatawa Bank Corp., as more fully described, and
in the amounts described, in ¶ 3.a.ii. of the Agreement.

        Special Master - The individual or entity appointed by the Court in the
Federal Litigation and the State Litigation pursuant to ¶ 3.b. of this
Agreement, who shall have the duties described in Exhibits K and L to this
Agreement.

        State Litigation - The consolidated cases currently styled William A.
Giese, et al., v Macatawa Bank and Macatawa Bank Corp., Kent County Circuit
Court Case No. 06-11707-CZ, pending in the Kent County Circuit Court, Grand
Rapids, Michigan.

        Third- Party/Counter-defendants — Brokers (also known as Sales
Associates) who sold Trade Partners, Inc.‘s investments to Plaintiffs, and
others who received commissions from Trade Partners, Inc. The
Third-Party/Counter-defendants in the Entire Action are listed on Exhibit B to
this Agreement.

        Warrants - Warrants to purchase common stock of Macatawa Bank Corp., as
more fully described in ¶ 3.a.iv. of the Agreement.


RECITALS

        A.        Numerous Plaintiffs commenced the Jenkins, Myers, Adamson,
Bailey and Elkins suits against the Bank in various United States District
Courts. In addition, Plaintiffs in Jenkins also sued Deardorff. These cases were
consolidated in the Federal Litigation.

        B.        Numerous additional Plaintiffs commenced the State Litigation
in Kent County, Michigan.

3

--------------------------------------------------------------------------------



        C.        Thomas Farrell, of the law firm of Nickens, Keeton, Lawless,
Farrell & Flack LLP, and Cynthia R. Levin Moulton, of the law firm of Moulton &
Meyer, LLP, represent a majority of the Plaintiffs in the Entire Action.

        D.        The Bank filed Third-Party Complaints and Counterclaims in
every case of the Entire Action against the Third-Party/Counter-defendants.

        E.        The Bank has denied all material allegations against it in the
Entire Action.

        F.        In an attempt to amicably resolve the differences between the
Parties in this matter, Plaintiffs’ Counsel, the Bank, and Deardorff mutually
agree as follows:


TERMS AND CONDITIONS

        1.        Conditions Precedent To Be Satisfied Before Parties’
Obligations Pursuant to Paragraph 3 Take Effect. For the obligations and
requirements set forth in ¶ 3 of this Agreement to become binding and take
effect, all the conditions set forth in this paragraph must be satisfied:

        a.        Plaintiffs’ Counsel and the Bank’s Counsel have filed
stipulations requesting the entry of orders to stay all proceedings and all
discovery activities from the responsible judges in the Entire Action, i.e., the
Honorable Robert Holmes Bell and the Honorable Dennis B. Leiber, and such orders
have been entered. The Stipulated Orders as filed in the Federal Litigation and
the State Litigation are attached as Exhibits C and D, respectively.


        b.        No later than November 17, 2008, the Parties will conduct a
Settlement Hearing pursuant to SEC Staff Bulletin No. 3A(CF) dated June 18,
2008, in the United States District Court for the Western District of Michigan
and the Kent County Circuit Court. The Parties hereto intend that the Settlement
Stock and Warrants will be exempt from registration under Section 3(a)(10) of
the Securities Act. As a result: (i) the Settlement Hearing shall include a
hearing on the fairness of the terms and conditions of the exchange of the
Settlement Stock and Warrants to be issued for the Plaintiffs’ claims that are
released pursuant hereto; (ii) all Persons to whom any Settlement Stock or
Warrants are to be issued shall be sent a notice of the Settlement Hearing and
the right to be heard at that hearing to their last known address known by
Plaintiffs’ Counsel and to their counsel of record in the Entire Action in the
form attached as Exhibits E and F; (iii) the Court will be advised prior to the
hearing that registration of the Settlement Stock and Warrants under the
Securities Act will not be required by virtue of the approval of this Agreement
and the issuance of the Settlement Stock and Warrants; and (iv) in the
Settlement Hearing, the Court shall enter a Settlement Hearing Order approving
the fairness of the exchange of Settlement Stock and Warrants to be issued for
Plaintiffs’ claims.


4

--------------------------------------------------------------------------------



        c.        No later than January 15, 2009, ninety-eight percent (98%) of
the total number of Plaintiffs in the Entire Action must agree to settle this
matter based on the terms stated herein. This ninety-eight percent (98%) must
include one hundred percent (100%) of all Plaintiffs represented by Attorney
Dennis Boxeur (i.e., Eddie Elkins, his family members, and trusts held for their
benefit) and they must agree to settle this matter based on the terms stated
herein. All Plaintiffs consenting to settle and completely release the Bank and
Deardorff must indicate their agreement by signing the Release in the form
attached as Exhibit G or H, as applicable, and return it to the Special Master
no later than January15, 2009. The Release must be signed before a notary or the
equivalent in the particular Plaintiff’s jurisdiction. Plaintiffs’ Counsel will
distribute the Release to each Plaintiff and request that the Plaintiff sign the
Release and return it to the Special Master who shall deliver to the Bank’s
Counsel an original of each signed Release. Between the date of the entry of the
last Settlement Hearing Order and January 15, 2009, Plaintiffs’ Counsel will
give the Bank’s Counsel a report every Friday on the total number of Plaintiffs
who have consented, the identities of those Plaintiffs, and the total dollar
amount of the allocation to the Plaintiffs who have consented.


        d.        No later than January 15, 2009, ninety-eight percent (98%) of
the total dollar amount of the claims in the Entire Action must be resolved as a
result of Plaintiffs who have signed a Release. For purposes of this paragraph,
the total dollar amount of the claims is the total amount of any Plaintiff’s
claims as approved by the Receiver, minus the amounts which have been refunded
(or are to be refunded) to them by the Receiver as of October 3, 2008.


        e.        No later than the Final Settlement Date, both Federal
Insurance Company and Progressive Casualty Insurance Company pay amounts due to
the Escrow Agent and the Bank under their separate settlement agreement with the
Bank.


        f.        The Bank’s Counsel and Plaintiffs’ Counsel shall be reasonably
satisfied that no securities registration is required in any country other than
the United States, except that a failure of this condition does not permit a
party to void this Agreement under § 2 below if the amount of claims or number
of Plaintiffs involved is de minimus to the entire Agreement, as determined by
the Mediator.


        2.        Effect Of Failure Of A Condition Precedent Set Forth In
Paragraph 1.

        a.        Upon failure of any condition(s) (a) through (f) in ¶ 1 set
forth above, the Bank has the option to:


        i.        Void this Agreement and proceed with litigation in the Entire
Action; or


        ii.        Settle with those Plaintiffs who choose to accept the Terms
of this Agreement and sign the Release, but decrease the total consideration set
forth in ¶ 3.a. below by the percentage that the dollars allocated by the
Special Master to the non-settling Plaintiffs bears to the total of all
allocations. The Bank’s election of this option must be exercised within 10
business days following the Bank’s receipt of notice that the conditions set
forth in ¶¶ 1.c and/or 1.d. have not been met. Plaintiffs’ Counsel agrees to use
their best efforts to cause Plaintiffs to accept the settlement described herein
with such efforts to commence within 5 days after the Court approval described
in ¶ 1.b. Plaintiffs’ Counsel shall not communicate any offers to sell or
transfer Settlement Stock or Warrants until after the issuance of the last
Settlement Hearing Order, and shall not communicate any offers to sell or
transfer Settlement Stock or Warrants in any state that requires registration of
the Settlement Stock or Warrants until after registration in those States has
occurred. The Bank reserves the right, at any time, to seek an order requiring
attendance at a settlement conference of any non-settling Plaintiffs.


5

--------------------------------------------------------------------------------



        b.        Upon failure of conditions a., b., e. or f. in ¶ 1 set forth
above or upon the failure of the Bank to perform any of the terms set forth in ¶
3.a. below, Plaintiffs’ Counsel has the option to void this Agreement and
proceed with litigation.


        3.        Terms. In the event that the conditions set forth in ¶ 1 are
met, or the Bank agrees to settle the claims with the Plaintiffs who choose to
accept the Terms and sign the Release pursuant to ¶ 2.a.ii. above, the following
Terms shall apply:

        a.        Subject to the conditions set forth herein, the Bank agrees to
pay, or cause to be paid, to the Special Master on or before the Final
Settlement Date the following for distribution to Plaintiffs who have signed and
returned to the Bank the Release as set forth in ¶ 1.c.:


        i.        Two Million Seven Hundred Fifty Thousand Dollars ($2,750,000)
in cash, including Four Hundred Twenty-Five Thousand Dollars ($425,000) from
Federal and Five Hundred Twenty-Five Thousand Dollars ($525,000) from
Progressive. One Million Eight Hundred Thousand ($1,800,000) of this settlement
will be placed in an interest-bearing escrow account with the Escrow Agent no
later than November 5, 2008. A Copy of the Escrow Agreement is attached as
Exhibit I. In the event the settlement is concluded, Plaintiffs shall receive
all interest earned from the escrow account funds that exceed the charges of the
Escrow Agent. In the event the settlement is voided for failure of conditions
set forth herein, the Bank will receive this amount plus all interest from the
escrow account that exceed the charges of the Escrow Agent.


        ii.        Settlement Stock having a value of Three Million Dollars
($3,000,000), with the number of shares to be based on the average closing price
for the 20 trading days immediately preceding the Final Settlement Date. All
Parties agree that the Settlement Stock and Warrants are being issued and
delivered in the State of Michigan, and any settling Plaintiffs who reside
outside of the United States of America must appoint the Michigan Agent as their
agent for receipt of Settlement Stock and Warrants.


        iii.        Amounts the Bank collects in settlements from Third-Party
Defendants/Counter-defendants, up to Two Hundred Fifty Thousand Dollars
($250,000). In the event that the Bank does not collect $250,000 in settlements
from Third-Party Defendants/Counter-defendants by the Final Settlement Date, the
Bank will make up the shortfall in unrestricted, freely-tradable common stock of
Macatawa Bank Corp.. In such an event, the number of shares to be issued will be
based on the average closing price for the twenty trading days immediately
preceding the Final Settlement Date.


6

--------------------------------------------------------------------------------



        iv.        Three Warrants per share of stock issued pursuant to ¶
3.a.ii. above, exercisable at a strike price of one hundred fifty percent (150%)
of the price per share at which said stock was issued. The Warrants will be
exercisable for a period of three years to acquire common stock of Macatawa Bank
Corp. on the terms set forth in the Warrant Agreement. The form of Warrant
Agreement is attached as Exhibit L and will be executed and delivered in
substantially the form thereof on the Final Settlement Date.


        v.        The Settlement Stock and Warrants shall be duly and validly
issued, fully paid, non-assessable and free from all liens and encumbrances, and
the Parties stipulate and request the Courts to find and order that the
Settlement Stock and Warrants are exempt from registration under
Section 3(a)(10) of the Securities Act in the Settlement Hearing Order.


                   The Settlement Stock and Warrants shall be issued by the
Bank’s transfer agent on the Final Settlement Date and delivered to the Special
Master for distribution to settling Plaintiffs as required in ¶ 3.b., below, and
pursuant to the Stipulated Orders appointing the Special Master, attached as
Exhibits J and K, respectively. As to any settling Plaintiffs who reside outside
of the United States of America, their Settlement Stock and Warrants shall be
delivered to the Michigan Agent on their behalf by the Special Master.


        vi.        By the Final Settlement Date, the Bank’s Counsel will provide
an opinion that the securities to be distributed pursuant to ¶ 3.a.ii. and ¶
3.a.iv. and, if applicable, ¶ 3.a.iii., are, as to the United States, either
registered or exempt from registration in the United States, and that there are
no restrictions on transfer or resale of such securities under United States
securities laws other than such restrictions as may apply to affiliates or
underwriters of Macatawa Bank Corp..


        vii.        The Bank will cooperate with the Special Master and the
Michigan Agent to assist them in delivering the Settlement Stock and Warrants to
Plaintiffs.


        viii.        The Bank hereby represents and warrants as of the date
hereof and as of the Final Settlement Date (unless a different particular date
or period is specified) that:


        (1)        The Settlement Stock, the Warrants and the common stock
issuable upon exercise of the Warrants have been duly and validly authorized for
issuance, offer and sale pursuant to this Agreement and the Warrant Agreement.
The Settlement Stock, the Warrants and the common stock issuable upon exercise
of the Warrants, when issued and delivered against payment of the consideration
therefor in accordance with this Agreement or the Warrant Agreement, as
applicable, will be validly issued, fully paid and non-assessable Settlement
Stock, Warrants and Common Stock, free and clear of all pledges, claims, liens,
charges, encumbrances and security interests of any kind or nature whatsoever.


7

--------------------------------------------------------------------------------



        (2)        On or prior to the Final Settlement Date, the Settlement
Stock and the Common Stock issuable upon exercise of the Warrants will have been
listed for trading on the NASDAQ Global Select Market.


        (3)        Macatawa Bank is a banking corporation and Macatawa Bank
Corp. is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Michigan. The Bank has all requisite corporate
power and authority to enter into this Agreement and, with respect to Macatawa
Bank Corp., the Warrant Agreement and consummate the transactions contemplated
by this Agreement and the Warrant Agreement. Each Agreement and Warrant
Agreement has been duly and validly authorized, executed and delivered on behalf
of Macatawa Bank and/or Macatawa Bank Corp. and is a valid and binding agreement
of Macatawa Bank and/or Macatawa Bank Corp. enforceable against it in accordance
with its terms, subject as to enforceability to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), to bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and,
with respect to rights to indemnity and contribution, to any state, federal or
foreign law or any public policy underlying any such law.


        (4)        The execution and delivery of this Agreement and the Warrant
Agreement, the issuance and sale of the Settlement Stock and Warrants to be sold
by Macatawa Bank Corp. hereunder, the sale of the common stock issuable under
the Warrants, and the consummation of the transactions contemplated hereby and
by the Warrant Agreement, will not conflict with or constitute a violation of,
or default (with the passage of time or otherwise) under, any material agreement
or instrument to which the Bank is a party or by which it is bound or the
charter, bylaws or other organizational documents of the Bank nor result in the
creation or imposition of any lien, encumbrance, claim, security interest or
restriction whatsoever upon any of the material properties or assets of the Bank
or an acceleration of indebtedness pursuant to any obligation, agreement or
condition contained in any material, bond, debenture, note or any other evidence
of indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Bank is a party or by which it is bound or
to which any of the property or assets of the Bank is subject, nor conflict
with, or result in a violation of any United States federal or state law,
administrative regulation, ordinance or other of any court or governmental
agency, arbitration panel or authority applicable to the Bank. No consent,
approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, or other governmental
body is required for the valid issuance and sale of the Settlement Stock, the
Warrants or the common stock issuable under the Warrants, other than such as
have been made or obtained, except for registration or exemption under United
States federal and state securities laws.


8

--------------------------------------------------------------------------------



        (5)        Upon issuance, both the Settlement Stock and the Warrants are
either registered or exempt from registration under the United States securities
laws.


        (6)        After issuance, there are no restrictions on transfer or
resale of the Settlement Stock or the Warrants under the United States
securities laws other than such restrictions as may apply to affiliates or
underwriters of Macatawa bank Corp..


        b.        No later than October 20, 2008, Plaintiffs’ Counsel will
submit a stipulated order in both the State Litigation and the Federal
Litigation for appointment of a Special Master to allocate the Settlement Fund
to settling Plaintiffs, and that Special Master must make a determination of the
division of the Settlement Fund as soon as reasonably possible. The allocation
of the Special Master shall be provided to the Bank’s Counsel. The Stipulated
Orders appointing the Special Master to be submitted in the State Litigation and
the Federal Litigation are attached as Exhibits J and K, respectively.


        i.        The Bank, Deardorff, and the Insurers shall have no liability,
obligation or responsibility for the administration of the Settlement or the
distribution of the Settlement Fund, except for the funding obligations as set
forth herein.


        ii.        No Person shall have any claim against the Special Master,
Plaintiffs’ Counsel, the Bank, Deardorff, the Insurers, or their respective
counsel, based on distributions made substantially in accordance with this
Agreement.


        iii.        The Special Master shall have the duties as established in
the Stipulated Order Appointing the Special Master, attached as Exhibits J and
K.


        c.        The Parties agree to effect by stipulation the dismissal of
the Entire Action, with prejudice and without costs, except as to non-settling
Plaintiffs and except as to contribution claims against
Third-Party/Counter-defendants. The Stipulation and Order of Dismissal to be
submitted in the State Litigation and Federal Litigation are attached as
Exhibits M and N, respectively.


        d.        Settling Plaintiffs agree to cooperate as reasonably necessary
in the Bank’s pursuit of settlements with Third-Party/Counter-defendants.


        4.        No Admission of Liability. Nothing contained herein and no
action taken by any Party with respect to this Agreement shall be construed as
an admission by any Party, person or entity of any act of wrongdoing or any
liability of any kind, all such liability and wrongdoing being expressly denied.

9

--------------------------------------------------------------------------------



        5.        Assignment of Claims. Each Plaintiff will represent and
warrant in the Release that he or she or it has not assigned any claim that he
or she or it had or may have against the Bank or its affiliates, parents,
subsidiaries, predecessors, divisions, directors, officers, shareholders,
employees, agents, attorneys, and successors and assigns, including but not
limited to those claims set forth in the Entire Action.

        6.        Complete Agreement. This Agreement and the Warrant Agreement
represent the final and complete agreement between the Parties with respect to
the subject matter, and supersedes and replaces the Contingent Settlement
Agreement dated October 6, 2008. There shall be no modifications or amendments
to this Agreement unless they are in writing, signed by all Parties.

        7.        Lack of Reliance. Each Party to this Agreement acknowledges
that no other party, person, or entity has made any promise, representation, or
warranty, either expressly or by implication, that is not expressly contained in
this Agreement. Each Party to this Agreement on behalf of themselves and their
respective heirs and assigns, acknowledge and agree that in entering into this
Agreement and the agreements contemplated hereby, they have not relied, and are
not relying, on information, statements, assurances, representations or
warranties (written or oral) provided or made by or on behalf of the Bank with
respect to the present or future value or related attributes of the Bank, the
Settlement Stock or the Warrants.

        8.        Full Knowledge and Volition. All Parties have read this
Agreement, understand this Agreement, and have signed this Agreement of their
own free act and volition. Additionally, all Parties confirm that they have
secured the necessary authorization to sign this document on behalf of the
parties for whom they are signing. This Agreement was mutually negotiated and
will not be construed against any party as the drafter.

        9.        Counterparts. This Agreement may be executed in counterparts,
and the counterparts, when properly executed by all Parties and attached hereto,
will constitute a fully executed and complete binding contract. Any signature
transmitted electronically to another Party shall constitute, and shall have the
same force and effect as, an original signature.

        10.        Applicable Law. This Agreement, and any amendments hereto,
shall be governed by, construed and enforced in accordance with the laws of the
State of Michigan, without regard to principles of conflicts of laws.

        11.        Forum Selection. Disputes arising out of this Agreement
before the Final Settlement Date shall go to the Mediator first, who shall
attempt to facilitate an amicable resolution and then to United States
Magistrate Judge Joseph G. Scoville. Disputes arising out of this Agreement
after the Final Settlement Date, and any amendments hereto, are to be decided
only by the Circuit Court for the County of Kent, State of Michigan, U.S.A.

[signatures appear on the following page]

10

--------------------------------------------------------------------------------



Signature page to the Settlement and Release Agreement.

ACKNOWLEDGED AND AGREED:




Date: November 12, 2008 NICKENS, KEETON, LAWLESS, FARRELL & FLACK LLP


By: /s/ Thomas M. Farrell
       ——————————————
           Thomas M. Farrell






Date: November 24, 2008 MOULTON & MEYER, LLP


By: /s/ Cynthia R. Levin Moulton
       ——————————————
           Cynthia R. Levin Moulton



Date: November 26, 2008 /s/ Richard Deardorff
——————————————
Richard Deardorff






Date: November 13, 2008 MACATAWA BANK CORP.


By: /s/ Philip Koning
       ——————————————
           Its: President - Secretary/Treasurer
                  ——————————————






Date: November 13, 2008 MACATAWA BANK


By: /s/ Lynda Logan
       ——————————————
           Its: VP Enterprise Risk
                  ——————————————





11

--------------------------------------------------------------------------------



Exhibit A: List of Plaintiffs

Exhibit B: List of Third-Party Defendants/Counter-defendants

Exhibit C: Stipulated Order to Stay Federal Litigation

Exhibit D: Stipulated Order to Stay State Litigation

Exhibit E: Notice of Settlement Hearing (Federal Litigation)

Exhibit F: Notice of Settlement Hearing (State Litigation)

Exhibit G: Agreement to Settle and Conditional Release (US)

Exhibit H: Agreement to Settle and Conditional Release (Foreign)

Exhibit I: Escrow Agreement

Exhibit J: Stipulated Order Appointing Special Master (State Litigation)

Exhibit K: Stipulated Order Appointing Special Master (Federal Litigation)

Exhibit L: Warrant Agreement

Exhibit M: Stipulated Order Dismissing State Litigation

Exhibit N: Stipulated Order Dismissing Federal Litigation




12

--------------------------------------------------------------------------------




CONFIDENTIAL


WARRANT AGREEMENT

        THIS WARRANT AGREEMENT (this “Agreement”) is entered into as of the
_______ day of _________________, 2008, by and between MACATAWA BANK
CORPORATION, a Michigan corporation (the “Company”), and REGISTRAR AND TRANSFER
COMPANY, a New Jersey corporation (the “Warrant Agent”).


RECITALS

        A.        The Company is a defendant in a lawsuit pending in the United
States District Court for the Western District of Michigan (the “District
Court”), entitled In re Trade Partners, Inc. Investor Litigation, Case No.
1:07-MD-1846-RHB (the “Federal Litigation”).

        B.        The Company is a defendant in a lawsuit pending in the Kent
County Circuit Court in Grand Rapids, Michigan (the “Circuit Court”), entitled
Giese et al v. Macatawa Bank Corp et al, Case No. 06-11707-CZ (the “State
Litigation”).

        C.        The parties to the Federal Litigation and the State Litigation
have settled the dispute and entered into that certain Settlement and Release
and Stock and Warrant Issuance Agreement, dated ___________________, 2008 (the
“Settlement Agreement”).

        D.        As part of the transactions to be consummated pursuant to the
Settlement Agreement, the Company has issued warrants for the purchase of
________________ (_______) shares of common stock, no par value, of the Company
(each, a “Warrant”).

        E.        The Company wishes the Warrant Agent to act on behalf of the
Company, and the Warrant Agent is willing to so act, in connection with the
issuance, division, transfer, exchange and exercise of the Warrants.


AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises and covenants contained in this Agreement and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, the parties agree as follows:

1.         DEFINITIONS

        1.1        “Business Day” shall mean a day other than (a) a Saturday or
Sunday, (b) any day on which banking institutions located in Holland, Michigan
are required or authorized by law or by local proclamation to close or (c) any
day on which the Nasdaq Stock Market is closed.

--------------------------------------------------------------------------------




CONFIDENTIAL

        1.2        “Closing Sale Price” shall mean, for any security as of any
date, the closing trade price for such security on the Market, as reported by
Bloomberg Financial Markets, or, if the Market begins to operate on an extended
hours basis and does not designate the closing trade price, then the last trade
price of such security prior to 4:00:00 p.m., New York City time, as reported by
Bloomberg Financial Markets, or, if the Market is not the principal securities
exchange or trading market for such security, the closing trade price of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg Financial Markets, or if
the foregoing do not apply, the last trade price of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg Financial Markets, or, if no last trade price is reported
for such security by Bloomberg Financial Markets, the average of the ask prices
of any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Sale
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Sale Price of such security on such date shall be
the fair market value as reasonably determined in good faith by the Company’s
Board of Directors. All such determinations will be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

        1.3        "Common Stock" shall mean the shares of the Company's common
stock, no par value.

        1.4        "Commercially Reasonable Best Efforts," when used with
respect to any obligation to be performed or term or provision to be complied
with under this Agreement, shall mean such efforts as a prudent Person seeking
the benefits of such performance or compliance would make, use, apply or
exercise to preserve, protect or advance its rights or interests. Such efforts
do not require the Person whose performance or compliance is required under this
Agreement to incur a material financial cost or a substantial risk of material
liability unless such cost or liability (i) is specifically contained in this
Agreement or the Settlement Agreement, (ii) would customarily be incurred in the
course of performance of or compliance with the relevant obligation, term or
provision, (iii) is caused by or results from the wrongful act or negligence of
the Person whose performance or compliance is required hereunder, or (iv) is not
excessive or unreasonable in view of the rights or interests to be preserved,
protected or advanced.

        1.5        “Convertible Security” shall mean any security (other than an
Option) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.

        1.6        “Effective Date” means the first date on which the Company’s
Registration Statement is declared effective by the SEC.

        1.7        “Exercise Period” shall mean the period commencing on the
later of (a) the date the Warrants are issued to the initial Holders and (b) the
Effective Date and ending at 5:00 p.m., Holland, Michigan time, on the third
(3rd) anniversary of the later of (a) or (b), as such period may be extended
pursuant to the terms hereof.

        1.8        “Exercise Price” shall mean the purchase price for each
Warrant Share and shall be $_____ per share [150% of price of Settlement Stock],
as adjusted from time to time pursuant to Sections 8.1 and 8.2 hereof.

        1.9        "Holders" are the registered owners of the Warrants.

2

--------------------------------------------------------------------------------




CONFIDENTIAL

        1.10        “Market” shall mean the Nasdaq Stock Market. If the Common
Stock is no longer authorized for quotation on the Nasdaq Stock Market, the
Market shall be the principal national securities exchange or quotation system
on which the Common Stock is quoted or listed or admitted to trading or, if not
quoted or listed or admitted to trading on any national securities exchange or
quotation system, the over-the-counter market.

        1.11        “Material Information” is material nonpublic information
concerning the Company, its subsidiaries, or its or their current or prospective
business, financial condition, results of operations or prospects.

        1.12        “Option” shall mean a right, option or warrant to purchase
or subscribe for shares of Common Stock or Convertible Securities.

        1.13        “Person” shall mean a natural person, corporation,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, limited liability company, limited liability
partnership, government or any agency or political subdivision thereof or any
other entity or organization.

        1.14        “Qualifying Prospectus” shall mean a prospectus contained in
a Registration Statement that satisfies all legal requirements.

        1.15        “Registration Statement” shall mean a registration statement
relating to the issuance by the Company of the Warrant Shares to the Holders
upon exercise of the Warrants pursuant hereto.

        1.16        “SEC” shall mean the United States Securities and Exchange
Commission, or any successor governmental agency or authority thereto.

        1.17        "Securities Act" shall mean the Securities Act of 1933, as
amended.

        1.18        “Trading Price,” as of any date, shall mean the dollar
weighted average trading price per share for all round lot transactions in the
Common Stock on the Market for the twenty (20) trading days ending two (2) days
prior to that date.

        1.19        “Warrant Shares” are the shares of Common Stock or other
securities deliverable upon exercise of a Warrant.

2.         FORM OF WARRANT; EXECUTION; REGISTRATION

        2.1        Form of Warrant; Execution of Warrants. The certificates
evidencing the Warrants (the “Warrant Certificates”) shall be in the form
attached to this Agreement. The Warrant Certificates shall be signed on behalf
of the Company by its Chief Executive Officer, Chief Financial Officer,
President or one of its Vice Presidents. The signature of any such officer on
the Warrant Certificates may be manual or by facsimile. Each Warrant Certificate
shall be dated the date it is countersigned by the Warrant Agent pursuant to
Section 2.3.

3

--------------------------------------------------------------------------------




CONFIDENTIAL

        2.2        Registration. The Warrant Certificates shall be numbered and
shall be registered on the books of the Company maintained at the principal
office of the Warrant Agent initially in Cranford, New Jersey (or such other
place in the continental United States as the Warrant Agent shall from time to
time notify the Company and the Holders in writing) (the “Warrant Register”) as
they are issued. The Company and the Warrant Agent shall be entitled to treat
the registered owner of any Warrant as the owner in fact thereof for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in such Warrant on the part of any other person.

        2.3        Countersignature of Warrants. The Warrant Certificates shall
be countersigned by the Warrant Agent and shall not be valid for any purpose
unless so countersigned. Warrant Certificates may be countersigned, however, by
the Warrant Agent and may be delivered by the Warrant Agent notwithstanding that
the persons whose manual or facsimile signatures appear thereon as proper
officers of the Company shall have ceased to be such officers at the time of
such countersignature, issuance or delivery. The Warrant Agent shall, upon
written instructions of the Chief Executive Officer, the Chief Financial
Officer, the President, any Vice President, the Treasurer or the Secretary of
the Company, countersign, issue and deliver Warrant Certificates entitling the
Holders thereof to purchase not more than an aggregate of _________________
Warrant Shares (subject to adjustment pursuant to Section 8) and shall
countersign, issue and deliver Warrant Certificates as otherwise provided in
this Agreement.

3.         TRANSFER AND EXCHANGE OF WARRANTS

        3.1        Transfer and Exchange. Subject to the terms of this
Agreement, the Warrant Agent shall initially countersign, register in the
Warrant Register, and deliver Warrants in accordance with the written
instructions of the Company. Subject to the terms of this Agreement and the
receipt of such documentation as the Warrant Agent may reasonably require, the
Warrant Agent shall thereafter from time to time register the transfer of any
outstanding Warrants upon the Warrant Register upon surrender of the Warrant
Certificate or Certificates evidencing such Warrants duly endorsed or
accompanied (if so required by it) by a written instrument or instruments of
transfer in form reasonably satisfactory to the Warrant Agent (which may be in
the form attached to this Agreement), duly executed by the registered Holder or
Holders thereof, by the duly appointed legal representative of the Holders, or
by a duly authorized attorney. Subject to the terms of this Agreement, each
Warrant Certificate may be exchanged for another Warrant Certificate or
Certificates entitling the Holder to purchase a like aggregate number of Warrant
Shares as the Warrant Certificate or Certificates surrendered then entitles such
Holder to purchase. Any Holder desiring to exchange a Warrant Certificate or
Certificates shall make such request in writing delivered to the Warrant Agent,
and shall surrender, duly endorsed or accompanied (if so required by the Warrant
Agent) by a written instrument or instruments in form reasonably satisfactory to
the Warrant Agent, the Warrant Certificate or Certificates to be so exchanged.
Upon registration of transfer or exchange, the Company shall issue and the
Warrant Agent shall countersign and deliver by certified mail a new Warrant
Certificate or Certificates to the persons entitled thereto.

4

--------------------------------------------------------------------------------




CONFIDENTIAL

        3.2        No Service Charges. No service charge shall be made for any
exchange or registration of transfer of a Warrant Certificate or of Warrant
Certificates, but the Company may require payment of a sum sufficient to cover
any stamp tax or other tax or other governmental charge that is imposed in
connection with any such exchange or registration of transfer pursuant to
Section 5.

        3.3        Acceptance of Terms. By accepting the initial delivery,
transfer or exchange of Warrants, each Holder shall be deemed to agree to the
terms of this Agreement as it may be in effect from time to time, including any
amendments or supplements duly adopted in accordance with Section 12.3. A copy
of this Agreement may be obtained by a Holder without cost upon written request
to the Company at its principal office or to the Warrant Agent.

4.         TERM OF WARRANTS; EXERCISE OF WARRANTS; REGISTRATION OF WARRANT
SHARES

        4.1        Term of Warrants. Subject to the terms of this Agreement,
each Holder shall have the right, which may be exercised on any Business Day
during the Exercise Period, to receive from the Company the number of Warrant
Shares which the Holder may at the time be entitled to purchase upon exercise of
such Warrants and payment of the Exercise Price then in effect for such Warrant
Shares. The Warrant Shares issued to a Holder upon exercise of its Warrants
shall be duly authorized, validly issued, fully paid and non-assessable and
shall not have been issued in violation of or subject to any preemptive rights.
Each Warrant not exercised prior to the expiration of the Exercise Period shall
become void, and all rights under such Warrant and under this Agreement shall
cease as of the expiration of the Exercise Period, provided, however, that if
the Exercise Period ends during a suspension pursuant to Section 4.3, the
Exercise Period shall be extended for an additional period of time equal to the
longer of the period of such suspension during the Exercise Period and twenty
(20) Business Days after the date on which the Warrant Agent sends notice to the
Holders of the expiration of such suspension period.

        4.2        Exercise of Warrants.

        (a)               During the Exercise Period, except as such may be
suspended from time to time as set forth in Section 4.3, each Holder may
exercise from time to time some or all of the Warrants evidenced by its Warrant
Certificate(s) by: (i) surrendering to the Company at the principal office of
the Warrant Agent such Warrant Certificate(s) with written notice (in the form
attached to this Agreement) duly completed and signed, which signature shall be
guaranteed by an eligible guarantor institution (a bank, savings and loan
association or credit union with membership in an approved signature guarantee
medallion program) pursuant to Rule 17Ad-15 of the Securities Exchange Act of
1934, as amended, and (ii) paying to the Warrant Agent for the account of the
Company the aggregate Exercise Price for the number of Warrant Shares in respect
of which such Warrants are exercised. Warrants shall be deemed exercised on the
date such Warrant Certificate(s) are surrendered to the Warrant Agent and tender
of payment of the aggregate Exercise Price is made. Payment of the aggregate
Exercise Price shall be made (1) by wire transfer of immediately available funds
to the Warrant Agent for the account of the Company, (2) by certified or
official bank check or checks payable to the order of the Company (any such
payments under subsections (1) or (2) shall be made in lawful money of the
United States of America), or (3) by surrender to the Warrant Agent of the right
to receive a number of Warrant Shares, calculated to the nearest one
one-hundredth of a share, pursuant to the formula below. In the event that a
Holder elects to make payment of the aggregate Exercise Price by surrender of
the right to receive Warrant Shares as provided in subsection (3) of the
preceding sentence, the number of Warrant Shares issuable to such Holder shall
be calculated as follows:


5

--------------------------------------------------------------------------------




CONFIDENTIAL

X   =  Y(A-B) 
    A


Where: X = the number of Warrant Shares to be issued to such Holder upon
exercise (subject to Section 9);

Y = the total number of Warrant Shares purchasable pursuant to the Warrant being
exercised (or, if such Warrant is being exercised only in part, the number of
Warrant Shares for which it is being exercised);

A = the Trading Price of a share of Common Stock determined as of the date of
exercise; and

B = the then-current Exercise Price.


        (b)               In the event that less than all of the Warrants
evidenced by a Warrant Certificate are exercised, the Holder thereof shall be
entitled to receive a new Warrant Certificate or Certificates as specified by
such Holder evidencing the remaining Warrant or Warrants, and the Warrant Agent
is hereby irrevocably authorized by the Company to countersign, issue and
deliver the required new Warrant Certificate or Certificates evidencing such
remaining Warrant or Warrants pursuant to Section 4.2 and Section 3 of this
Agreement. The Company, whenever requested by the Warrant Agent, will supply the
Warrant Agent with Warrant Certificates duly executed on behalf of the Company
for such purpose.


        (c)               Upon the exercise of any Warrants in accordance with
this Agreement, the Company shall cause the Warrant Agent, on the Company’s
behalf, to issue and deliver with all reasonable dispatch, to or upon the
written order of the Holder and in such name or names as the Holder may
designate, a certificate or certificates for the number of full Warrant Shares
issuable upon the exercise of such Warrants and shall take or cause the Warrant
Agent to take such other actions as are necessary to complete the exercise of
the Warrants (including, without limitation, payment of any cash with respect to
fractional interests required under Section 9). The certificate or certificates
representing such Warrant Shares shall be deemed to have been issued and any
person so designated to be named therein shall be deemed to have become a holder
of record of such Warrant Shares as of the date the Warrants are exercised.


        (d)               Upon delivery of the Warrant Shares issuable upon
exercise of a Warrant in accordance herewith and of any required new Warrant
Certificates, the Company shall direct the Warrant Agent by written order to
cancel the Warrant Certificates surrendered upon exercise. Such canceled Warrant
Certificates shall then be disposed of by the Warrant Agent in a manner
permitted by applicable laws and satisfactory to the Company in accordance with
its written instructions to the Warrant Agent. The Warrant Agent shall account
promptly to the Company with respect to Warrants exercised and concurrently pay
to the Company all amounts received by the Warrant Agent upon exercise of such
Warrants.


6

--------------------------------------------------------------------------------




CONFIDENTIAL

        (e)               The Warrant Agent shall keep copies of this Agreement
and any notices given or received pursuant to this Agreement available for
inspection by the Holders during normal business hours at its office. The
Company shall, at its sole expense, supply the Warrant Agent from time to time
with such numbers of copies of this Agreement as the Warrant Agent may
reasonably request.


        4.3        Registration of Warrant Shares; Suspension of Exercise
Period.

        (a)               The Company shall use its Commercially Reasonable Best
Efforts to (i) file under the Securities Act, within thirty (30) days of the
date hereof, the Registration Statement, (ii) cause such Registration Statement
to be declared effective by the SEC within ninety (90) days of the date hereof
and (iii) keep such Registration Statement effective at all times during the
Exercise Period, and will make such number of Qualifying Prospectuses available
to Holders as they shall reasonably request. No shares of Common Stock shall be
issued, and the right to exercise all Warrants shall be suspended, for all
periods during which there is not an effective Registration Statement and/or
there is not a Qualifying Prospectus available to Holders. The Company shall
promptly notify the Warrant Agent of any such suspension, and the Warrant Agent
shall have no duty, responsibility or liability in respect of any shares of
Common Stock issued or delivered prior to its receipt of such notice. The
Company shall promptly notify the Warrant Agent of the termination of any such
suspension, and the Company shall cause the Warrant Agent to notify the Holders
of the termination of such suspension promptly following notice to the Warrant
Agent by the Company. Should the ability of the Holders to exercise the Warrants
be suspended for more than an aggregate of sixty (60) days in any three hundred
sixty five (365) day period pursuant to this Section 4.3(a), the Exercise Period
shall be extended by the aggregate number of days in such suspension period(s)
in excess of sixty (60) days. The Company represents and warrants that the
issuance of the Warrants is exempt from registration pursuant to Section
3(a)(10) of the Securities Act.


        (b)               Notwithstanding the foregoing, the Company shall have
the right, exercisable by giving written notice of the exercise of such right to
the Warrant Agent, at any time and from time to time, to suspend the Exercise
Period or delay filing for a period not in excess of 60 calendar days during any
consecutive three hundred sixty-five (365) day period beginning on the date on
which such notice is given, or such shorter period of time as may be specified
in such notice or in a subsequent notice delivered by the Company to such
effect, if (i) the Company is, in its good faith judgment, in possession of
Material Information, (ii) such Material Information would, in the judgment of
the Company’s board of directors (after consultation with counsel), need to be
disclosed so as to permit the Warrant Shares to be sold in compliance with law,
and (iii) disclosure of such Material Information would, in the good faith
judgment of the Company (after consultation with counsel), be adverse to its
interests. Should the ability of the Holders to exercise the Warrants be
suspended for more than an aggregate of sixty (60) days in any three hundred
sixty five (365) day period pursuant to this Section 4.3(b), the Exercise Period
shall be extended by the aggregate number of days in such suspension period(s)
in excess of sixty (60) days.


7

--------------------------------------------------------------------------------



CONFIDENTIAL

5.         PAYMENT OF TAXES

        The Company will pay all documentary stamp and other like taxes, if any,
attributable to the initial issuance and delivery of the Warrants and the
initial issuance and delivery of the Warrant Shares upon the exercise of
Warrants. However, the Company shall not be required to pay any tax or taxes
which may be payable in respect of any transfer of the Warrants or involved in
the issuance or delivery of any Warrant Shares in a name other than that of the
Holder of the Warrants being exercised, and the Warrant Agent shall not register
any such transfer or issue or deliver any Warrant Certificate(s) or Warrant
Shares unless or until the persons requesting the registration or issuance shall
have (i) paid to the Warrant Agent for the account of the Company the amount of
such tax, if any, (ii) established to the reasonable satisfaction of the Company
that such tax, if any, has been paid, or (iii) delivered to the Company an
opinion of legal counsel that no such tax is due.

6.         LOST OR STOLEN WARRANT CERTIFICATES

        In the event that any Warrant Certificate shall be mutilated, lost,
stolen or destroyed, the Company shall issue, and the Warrant Agent shall
countersign and deliver, a replacement Warrant Certificate representing an
equivalent right or interest. The Holder must submit evidence reasonably
satisfactory to the Company and the Warrant Agent of such loss, theft or
destruction of such Warrant Certificate and an indemnity or bond, if requested
by the Company or the Warrant Agent, also reasonably satisfactory to them. An
applicant for such a substitute Warrant Certificate shall also comply with such
other reasonable procedures as the Company or the Warrant Agent may reasonably
require. The Company and Warrant Agent may charge the Holder for their expenses
in replacing a Warrant Certificate.

7.         RESERVATION OF WARRANT SHARES

        7.1        Reservation of Common Stock. The Company shall at all times
keep reserved out of its authorized Common Stock, free of all preemptive rights,
a number of shares of Common Stock sufficient to provide for the exercise of the
rights of purchase represented by the outstanding Warrants. The transfer agent
for the Common Stock and every subsequent or other transfer agent for any shares
of the Company’s capital stock issuable upon the exercise of the Warrants (each,
a “Transfer Agent”) will be and are hereby irrevocably authorized and directed
at all times to reserve such number of authorized shares of Common Stock as
shall be required for such purpose. The Company will keep a copy of this
Agreement on file with each Transfer Agent. The Company will supply its Transfer
Agent with duly executed stock certificates for such purposes and will itself
provide or otherwise make available any cash which may be payable as provided in
Section 9. The Company will furnish to its Transfer Agent a copy of all notices
of adjustments, and certificates related thereto, transmitted to each Holder.
The Company will give the Warrant Agent prompt notice of any change in any
Transfer Agent or any change of address of any Transfer Agent.

        7.2        Corporate Actions. Before taking any action which would cause
an adjustment pursuant to Section 8 reducing the Exercise Price, the Company
will take any and all corporate action which may be necessary in order that the
Company may validly and legally issue fully paid and non-assessable Warrant
Shares at the Exercise Price as so adjusted.

8

--------------------------------------------------------------------------------




CONFIDENTIAL

8.         ADJUSTMENT OF WARRANT SHARES AND EXERCISE PRICE.

        8.1        Adjustments. The Warrant Shares purchasable upon the exercise
of each Warrant and the Exercise Price shall be subject to adjustment as
follows:

        (a)              Adjustment for Change in Capital Stock. Subject to
Section 8.1(b), in case the Company shall (i) pay a dividend on its outstanding
shares of Common Stock in shares of Common Stock or make a distribution of
shares of Common Stock on its outstanding shares of Common Stock, (ii) make a
distribution on its outstanding shares of Common Stock in shares of its capital
stock other than Common Stock, (iii) subdivide its outstanding shares of Common
Stock into a greater number of shares of Common Stock, (iv) combine its
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, or (v) issue, by reclassification of its shares of Common Stock, other
securities of the Company (including any such reclassification in connection
with a consolidation or merger in which the Company is the surviving entity)
(each, an “Adjustment Event”), then the number of Warrant Shares purchasable
upon exercise of each Warrant immediately prior to the Adjustment Event shall be
adjusted so that the Holder of each Warrant shall be entitled to receive the
kind and number of Warrant Shares or other securities of the Company which such
Holder would have owned or have been entitled to receive upon the happening of
the Adjustment Event had such Warrant been exercised in full immediately prior
to the happening of such Adjustment Event or any record date with respect to
such Adjustment Event. If a Holder is entitled to receive shares of two or more
classes of capital stock of the Company pursuant to the foregoing sentence upon
exercise of Warrants, the allocation of the adjusted Exercise Price between such
classes of capital stock shall be determined reasonably and in good faith by the
Board of Directors of the Company. After such allocation, the exercise privilege
and the Exercise Price with respect to each class of capital stock shall
thereafter be subject to adjustment on terms substantially identical to those
applicable to Common Stock in this Section 8. An adjustment made pursuant to
this Section 8.1(a) shall become effective immediately after the record date for
such Adjustment Event or, if none, immediately after the effective date of such
Adjustment Event. Such adjustment shall be made successively whenever an
Adjustment Event occurs.


        (b)              Minimum Adjustment. No adjustment in the number of
Warrant Shares purchasable by a Holder pursuant to Section 8.1(a) shall be
required unless such adjustment would require an increase or decrease of at
least one percent (1%) in the number of Warrant Shares purchasable upon the
exercise of each Warrant. The amount by which any adjustment is not made by
reason of this subsection shall be carried forward and taken into account in any
subsequent adjustment. All calculations shall be made to the nearest
one-hundredth of a Warrant Share.


        (c)              Adjustment in Exercise Price. Whenever the number of
Warrant Shares purchasable upon the exercise of each Warrant is adjusted
pursuant to Section 8.1(a), the Exercise Price payable for each Warrant Share
immediately prior to such adjustment shall be adjusted (to the nearest cent) by
multiplying such Exercise Price by a fraction, the numerator of which shall be
the number of Warrant Shares purchasable upon the exercise of each Warrant
immediately prior to the Adjustment Event and the denominator of which shall be
the number of Warrant Shares purchasable immediately after the Adjustment Event.


9

--------------------------------------------------------------------------------




CONFIDENTIAL

        (d)              Adjustment for Additional Issuances of Common Stock. In
case the Company shall issue or sell, or in accordance with this Section 8.1(d)
be deemed to have issued or sold, in one transaction or a series of transactions
occurring during the Exercise Period, shares of Common Stock (including the
issuance or sale of shares of Common Stock owned or held by or for the account
of the Company) for both (1) an aggregate consideration of greater than
$5,000,000 and (2) a consideration per share (or, in the case of a series of
transactions, a weighted average consideration per share) (the “New Issuance
Price”) of less than $[insert price at closing that is used to determine initial
Exercise Price] (the “Applicable Price”) (any such transaction or series of
transactions, a “Dilutive Issuance”), then immediately after such Dilutive
Issuance, the Exercise Price then in effect shall be reduced to an amount equal
to 150% of the New Issuance Price. Upon each such adjustment of the Exercise
Price hereunder, the number of Warrant Shares purchasable upon exercise of each
Warrant shall be adjusted to be equal to the number determined by multiplying
the Exercise Price in effect immediately prior to such issuance or sale or
deemed issuance or sale by the number of Warrant Shares purchasable upon
exercise of each Warrant immediately prior to such adjustment and dividing the
product thereof by the Exercise Price resulting from such adjustment. No
adjustment shall be made pursuant to this Section 8.1(d) if the precipitating
event is addressed in another portion of Section 8. For purposes of determining
the adjusted Exercise Price under this Section 8.1(d), the following shall be
applicable:


        (i)              Issuance of Options. If the Company in any manner
grants or sells any Options, and the price per share (or, if applicable, the
weighted average price per share) for which one share of Common Stock is
issuable upon the exercise of any such Option or upon the conversion, exercise
or exchange of any Convertible Security issuable upon the exercise of any such
Option is less than the Applicable Price, then the shares of Common Stock
underlying such Options shall be deemed to have been issued and sold by the
Company at the time of the grant or sale of such Options for such price per
share (or, if applicable, such weighted average price per share), and such price
per share (or, if applicable, such weighted average price per share) shall be
deemed to be the New Issuance Price. For purposes of this Section 8.1(d), the
aggregate consideration shall be determined by multiplying (A) the price per
share (or, if applicable, the weighted average price per share) for which one
share of Common Stock is issuable upon the exercise of any such Option or upon
the conversion, exercise or exchange of any Convertible Security issuable upon
the exercise of any such Option by (B) the number of such Options. For purposes
of this Section 8.1(d)(i), the “price per share (or, if applicable, the weighted
average price per share) for which one share of Common Stock is issuable upon
the exercise of any such Option or upon the conversion, exercise or exchange of
any Convertible Security issuable upon the exercise of any such Option” shall be
equal to the sum of the amounts of consideration (if any) received or receivable
by the Company with respect to one share of Common Stock upon the grant or sale
of an Option, upon the exercise of such Option and upon the conversion, exercise
or exchange of any Convertible Security issuable upon exercise of such Option
(or, if applicable, the weighted average of such sums). No further adjustment of
the Exercise Price or number of Warrant Shares shall be made upon the actual
issuance of any share of Common Stock or of any Convertible Security upon the
exercise of an Option or upon the actual issuance of any share of Common Stock
upon the conversion, exercise or exchange of any such Convertible Security.


10

--------------------------------------------------------------------------------



CONFIDENTIAL

        (ii)              Issuance of Convertible Securities. If the Company in
any manner issues or sells any Convertible Securities, and the price per share
(or, if applicable, the weighted average price per share) for which one share of
Common Stock is issuable upon the conversion, exercise or exchange thereof is
less than the Applicable Price, then the shares of Common Stock underlying such
Convertible Securities shall be deemed to have been issued and sold by the
Company at the time of the issuance or sale of such Convertible Securities for
such price per share (or, if applicable, such weighted average price per share),
and such price per share (or, if applicable, such weighted average price per
share) shall be deemed to be the New Issuance Price. For purposes of this
Section 8.1(d), the aggregate consideration shall be determined by multiplying
(A) the price per share (or, if applicable, the weighted average price per
share) for which one share of Common Stock is issuable upon the conversion,
exercise or exchange of any such Convertible Security by (B) the number of such
Convertible Securities. For purposes of this Section 8.1(d)(ii), the “price per
share (or, if applicable, the weighted average price per share) for which one
share of Common Stock is issuable upon the conversion, exercise or exchange”
shall be equal to the sum of the amounts of consideration (if any) received or
receivable by the Company with respect to one share of Common Stock upon the
issuance or sale of a Convertible Security and upon the conversion, exercise or
exchange thereof (or, if applicable, the weighted average of such sums). No
further adjustment of the Exercise Price or number of Warrant Shares shall be
made upon the actual issuance of any share of Common Stock upon the conversion,
exercise or exchange of a Convertible Security, and if any issuance or sale of a
Convertible Security is made upon the exercise of any Option for which
adjustment of this Warrant has been or is to be made pursuant to other
provisions of this Section 8.1(d), no further adjustment of the Exercise Price
or number of Warrant Shares shall be made by reason of such issuance or sale.


        (iii)              Change in Option Price or Rate of Conversion. If the
exercise price provided for in any Option, the additional consideration, if any,
payable upon the issuance, conversion, exercise or exchange of any Convertible
Security, or the rate at which any Convertible Security is convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, the Exercise Price and the number of Warrant Shares in effect at the
time of such increase or decrease shall be adjusted to the Exercise Price and
the number of Warrant Shares which would have been in effect at such time had
such Option or Convertible Security provided for such increased or decreased
exercise price, additional consideration or increased or decreased conversion
rate, as the case may be, at the time initially granted, issued or sold. For
purposes of this Section 8.1(d)(iii), if the terms of any Option or Convertible
Security that was outstanding as of the date of issuance of this Warrant are
modified in the manner described in the immediately preceding sentence, then
such Option or Convertible Security and the Common Stock deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued as
of the date of such modification. No adjustment pursuant to this Section
8.1(d)(iii) shall be made if such adjustment would result in an increase of the
Exercise Price then in effect or a decrease in the number of Warrant Shares.
Notwithstanding the foregoing, none of the adjustments described in this
subsection shall affect the Exercise Price or number of Warrant Shares unless a
Dilutive Issuance has occurred.


11

--------------------------------------------------------------------------------




CONFIDENTIAL

        (iv)              Calculation of Consideration Received. In case any
Option is issued in connection with the issuance or sale of other securities of
the Company, together comprising one integrated transaction in which no specific
consideration is allocated to such Option by the parties thereto, such Option
will be deemed to have been issued for a consideration of $0.01. If any shares
of Common Stock, Options or Convertible Securities are issued or sold or deemed
to have been issued or sold for cash, the consideration received therefor will
be deemed to be the net amount received by the Company therefor. If any shares
of Common Stock, Options or Convertible Securities are issued or sold for a
consideration other than cash, the amount of such consideration received by the
Company will be the fair value of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by the Company will be the Closing Sale Price of such security on the
date of receipt. If any shares of Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock, Options or Convertible Securities, as the case may
be. The fair value of any consideration other than cash or securities will be
reasonably determined in good faith by the Company’s Board of Directors.


        (v)              Record Date. If the Company takes a record of the
holders of shares of Common Stock for the purpose of entitling them (A) to
receive a dividend or other distribution payable in Options or Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issuance or sale of the shares of Common Stock deemed to have been issued
or sold upon the declaration of such dividend or the making of such other
distribution or the date of the grant of such right of subscription or purchase,
as the case may be.


        8.2        Notice of Adjustment. Whenever the number of Warrant Shares
purchasable upon the exercise of each Warrant or the Exercise Price of Warrant
Shares is adjusted, the Company shall cause the Warrant Agent promptly to mail
to each Holder, at the sole expense of the Company, by first class mail, postage
prepaid, notice of such adjustment or adjustments and shall deliver to the
Warrant Agent a certificate of an officer of the Company setting forth: (a) the
number of Warrant Shares purchasable upon the exercise of each Warrant and the
Exercise Price for each Warrant Share after such adjustment, (b) a brief
statement of the facts requiring such adjustment, and (c) the computations by
which such adjustment was made. The Warrant Agent shall be entitled to rely on
such certificate and shall be under no duty or responsibility with respect to
any such certificate, except to exhibit the same, from time to time, to any
Holder requesting an inspection of such certificate during reasonable business
hours.

        8.3        Merger or Consolidation.

        (a)               In case of any consolidation or merger of the Company
into another entity, or any sale of all or substantially all assets of the
Company (collectively, a “Reorganization”), the Company or such successor entity
shall on or before the date of consummation of the Reorganization (the “Closing
Date”), at its option, either:


12

--------------------------------------------------------------------------------




CONFIDENTIAL

        (i)               deliver to the Warrant Agent a notice of redemption
(the “Redemption Notice”), which shall be binding on the Company and on all
Holders, and redeem all Warrants by payment, in cash, to each Holder of an
amount equal to the excess, if any, of (A) the value of the consideration that
each such Holder would have been entitled to receive upon the consummation of
the Reorganization had such Holder exercised all of such Holder’s Warrant(s)
immediately prior to such Reorganization, over (B) the aggregate Exercise Price
that would have been payable by each such Holder upon any such exercise
immediately prior to such Reorganization, such payments to be made within ten
(10) Business Days of the Closing Date; or


        (ii)               execute and deliver to the Warrant Agent an
agreement, which shall be binding on the Holders, that each Holder shall have
the right thereafter upon payment of the Exercise Price in effect immediately
prior to such action (after giving effect to any applicable adjustments) to
purchase upon exercise of each Warrant the kind and amount of shares and other
securities and property (including cash) which such Holder would have owned or
have been entitled to receive upon the consummation of the Reorganization had
such Warrant been exercised immediately prior to such Reorganization. The
Company shall at its sole expense mail, by first class mail, postage prepaid, to
each Holder notice of the execution of any such agreement. Such agreement shall
provide for adjustments, which shall be substantially identical to the
adjustments provided for in this Section 8.


        (b)               In the event the Company delivers a Redemption Notice,
any right to exercise a Warrant shall terminate at 5:00 p.m., Holland, Michigan
time, on the Closing Date. On and after the Closing Date, the Holders of the
Warrants shall have no further rights except to receive, upon surrender of the
Warrant, the Redemption Price, without interest.


        (c)               The Company shall not merge or consolidate with or
into any other entity, unless the successor entity (if not the Company) shall
expressly assume, by supplemental agreement reasonably satisfactory in form and
substance to the Warrant Agent in its sole judgment and executed and delivered
to the Warrant Agent, the performance and observance of each and every covenant
and condition of this Agreement to be performed and observed by the Company. The
provisions of this Section 8.3 shall similarly apply to successive
consolidations or mergers.


        8.4        Other Events. If any event occurs of the type contemplated by
the provisions of this Section 8 but not expressly provided for by such
provisions, then the Company’s Board of Directors will in good faith make an
appropriate adjustment in the Exercise Price and the number or type of Warrant
Shares so as to protect the rights of the Holders.

        8.5        Statement on Warrants. Irrespective of any adjustments in the
Exercise Price or the number or kind of securities purchasable upon the exercise
of the Warrants, Warrants previously issued may continue to express the same
Exercise Price and number and kind of Warrant Shares as are stated in the
Warrants when initially issued.

13

--------------------------------------------------------------------------------




CONFIDENTIAL

        8.6        No Impairment. The Company shall not, for the purpose of
avoiding or seeking to avoid the observance or performance of any of the terms
and provisions of this Agreement, amend its Articles of Incorporation or engage
in any reclassification, reorganization, consolidation, merger, dissolution,
liquidation, issue, sale or exchange of securities or any other voluntary
action.

9.         FRACTIONAL INTERESTS

        Neither the Company nor the Warrant Agent shall be required to issue
fractional Warrant Shares on the exercise of Warrants. If more than one Warrant
shall be exercised at the same time by the same Holder, the number of full
Warrant Shares which shall be issuable upon such exercise shall be computed on
the basis of the aggregate number of Warrants so exercised. If any fraction of a
Warrant Share would, except for the provisions of this Section 9, be issuable on
the exercise of any Warrant, the Company shall pay an amount in cash equal to
the Trading Price for one share of Common Stock on the date the Warrant
Certificate is presented for exercise, multiplied by such fraction.

10.1         NO RIGHTS AS STOCKHOLDERS

        10.1        No Rights. Nothing contained in this Agreement or in any of
the Warrants shall be construed as conferring upon the Holders or their
transferees the right to vote, to receive dividends, to receive notice as
stockholders in respect of any meeting of stockholders for the election of
directors of the Company or any other matter, or to receive any rights
whatsoever as stockholders of the Company.

        10.2        Notice of Certain Events. In the event the Company shall:

        (a)               authorize the issuance to all holders of shares of
Common Stock of rights, options or warrants to subscribe for or purchase shares
of Common Stock or any other subscription rights, options or warrants;


        (b)               authorize the distribution to all holders of shares of
Common Stock of securities or assets (other than cash dividends);


        (c)               effect any Reorganization, any reclassification or
change of Common Stock issuable upon exercise of the Warrants (other than a
change in par value or as a result of a subdivision or combination of
outstanding shares of Common Stock), or a tender offer or exchange offer for
shares of Common Stock; or


        (d)               effect a voluntary or involuntary dissolution,
liquidation or winding up of the Company; then the Company shall cause to be
filed with the Warrant Agent and shall cause to be given to each Holder at its
address appearing on the Warrant Register, at least twenty (20) calendar days
prior to the applicable record date hereinafter specified, or promptly in the
case of events for which there is no record date, by first class mail, postage
prepaid, a written notice stating (x) the date as of which the Holders of record
of shares of Common Stock entitled to receive any such rights, options, warrants
or distribution are to be determined, (y) the initial expiration date set forth
in any tender offer or exchange offer for shares of Common Stock, or (z) the
date on which any such reclassification, Reorganization, dissolution,
liquidation or winding up is expected to become effective or consummated, as
well as the date as of which it is expected that Holders of record of shares of
Common Stock shall be entitled to exchange such shares for securities or other
property, if any, deliverable upon such reclassification, Reorganization,
dissolution, liquidation, or winding up. The failure to give the notice required
by this Section 10.2 or any defect therein shall not affect the legality or
validity of any distribution, right, option, warrant, reclassification,
Reorganization, dissolution, liquidation, winding up or action, or the vote upon
any of the foregoing.


14

--------------------------------------------------------------------------------




CONFIDENTIAL

11.         WARRANT AGENT

        11.1        Appointment. The Company hereby appoints the Warrant Agent
to act as agent for the Company in accordance with the terms and conditions of
this Agreement, and the Warrant Agent hereby accepts such appointment. The
Warrant Agent undertakes the duties and obligations imposed by this Agreement
upon the terms and conditions set forth in this Agreement.

        11.2        Rights and Duties of Warrant Agent.

        (a)              Agent for the Company. In acting under this Agreement
and in connection with the Warrant Certificates, the Warrant Agent is acting
solely as agent of the Company and does not assume any obligation or
relationship or agency or trust for or with any of the Holders or beneficial
owners of Warrants.


        (b)              Counsel. The Warrant Agent may consult with counsel
satisfactory to it (who may be counsel to the Company), and the Warrant Agent
shall incur no liability or responsibility to the Company or to any Holder in
respect of any action taken, suffered or omitted by it in good faith and in
accordance with the opinion or the advice of such counsel.


        (c)              Documents. The Warrant Agent shall incur no liability
for or in respect of any action taken, suffered or omitted by it in reliance
upon any Warrant Certificate, notice, direction, consent, certificate,
affidavit, statement or other paper or document reasonably believed by it to be
genuine and to have been presented or signed by the proper parties.


        (d)              No Implied Obligations. The Warrant Agent shall be
obligated to perform only such duties as are specifically set forth in this
Agreement and in the Warrant Certificates, and no implied duties or obligations
of the Warrant Agent shall be read into this Agreement or the Warrant
Certificates against the Warrant Agent. The Warrant Agent shall have no duty or
responsibility in case of any default by the Company in the performance of its
covenants or agreements contained in this Agreement or in the Warrant
Certificates.  


        (e)              Not Responsible for Adjustments or Validity of Stock.
The Warrant Agent shall not at any time be under any duty or responsibility to
any Holder to conduct any review or investigation to determine whether any facts
exist that may require an adjustment of the number of Warrant Shares or other
property issuable upon exercise of each Warrant or the Exercise Price, with
respect to the nature or extent of any adjustment when made, or with respect to
the method employed in making such adjustment. The Warrant Agent shall not be
accountable with respect to the validity or value of any shares of Common Stock
or of any securities or property which may at any time be issued or delivered
upon the exercise of any Warrant or upon any adjustment. The Warrant Agent shall
not be responsible for any failure of the Company to make any cash payment or to
issue, transfer or deliver any shares of Common Stock or stock certificates upon
the surrender of any Warrant Certificate for the purpose of exercise or upon any
adjustment.


15

--------------------------------------------------------------------------------




CONFIDENTIAL

        11.3        Other Transactions in Securities of the Company. The Warrant
Agent and any stockholder, director, officer or employee of the Warrant Agent
may buy, sell or deal in any of the Warrants or any other securities of the
Company, acquire a pecuniary interest in any transaction in which the Company
may be interested, contract with or lend money to the Company and otherwise act
as fully and freely as though it were not Warrant Agent under this Agreement.
Nothing herein shall preclude the Warrant Agent from acting in any other
capacity for the Company or for any other Person.

        11.4        Compensation and Indemnity. The Company agrees that the
Warrant Agent is entitled, from time to time, to reasonable compensation for its
services as mutually agreed and to reimbursement for all reasonable
out-of-pocket expenses incurred by it, including the reasonable compensation and
expenses of the Warrant Agent’s agents and counsel. The Company shall indemnify
the Warrant Agent against any loss, liability or expense, including reasonable
attorneys’ fees, incurred by it without negligence, willful misconduct, or bad
faith on its part arising out of or in connection with the acceptance or
performance of its duties under this Agreement. The Warrant Agent shall notify
the Company promptly of any claim for which it may seek indemnity. The Company
need not reimburse any expense or indemnify against any loss or liability
incurred by the Warrant Agent through willful misconduct, negligence or bad
faith. The Company’s payment obligations pursuant to this Section 11.4 shall
survive the termination of this Agreement.

        11.5        Instructions from Company. The Warrant Agent is hereby
authorized and directed to accept instructions with respect to the performance
of its duties from the Chairman of the Board, the President, a Vice President,
the Treasurer or the Secretary of the Company, and to request from such officers
advice or instructions in connection with its duties. The Warrant Agent shall
not be liable for any action taken, suffered or omitted by it in good faith in
accordance with instructions of any such officer or officers, provided such
instructions are not in contravention of this Agreement.

        11.6        Successor Warrant Agent.

        (a)              Resignation and Removal. Upon sixty (60) days’ prior
written notice, the Warrant Agent may resign at any time, and such notice shall
specify the date on which the resignation shall become effective. The Warrant
Agent may be removed at any time by the Company upon sixty (60) days’ prior
written notice, which notice shall specify the date on which the removal shall
become effective. Notwithstanding the foregoing, no resignation or removal shall
take effect until the appointment by the Company of a successor Warrant Agent
and the acceptance of such appointment by such successor Warrant Agent.


16

--------------------------------------------------------------------------------




CONFIDENTIAL

        (b)              Appointment of Successor. In the event that the Warrant
Agent shall resign or be removed, shall become insolvent, shall consent to the
appointment of or taking possession by a receiver, custodian, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Warrant Agent
or its property or affairs, shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due, a successor Warrant Agent shall be appointed by the Company.
Any successor Warrant Agent shall be a bank or trust company, in good standing,
incorporated under the laws of the United States of America or any state
thereof, and having at the time of its appointment as Warrant Agent a combined
capital and surplus of at least $100,000,000.


        (c)              Successor To Expressly Assume Duties. Any successor
Warrant Agent shall execute, acknowledge and deliver to its predecessor and to
the Company an instrument accepting such appointment, and upon the delivery of
such instrument, the successor Warrant Agent, without any further act, deed or
conveyance, shall become vested with all the rights and obligations of such
predecessor with like effect as if originally named as Warrant Agent under this
Agreement, and the predecessor Warrant Agent, upon payment of its charges and
disbursements then unpaid, shall become obligated to transfer, deliver and pay
over all monies, securities and other property on deposit with or held by such
predecessor as Warrant Agent. Upon the appointment of a successor Warrant Agent,
the successor Warrant Agent shall mail, by first class mail, postage prepaid, to
each Holder, written notice of such removal or resignation of the predecessor
Warrant Agent and the name and address of the successor Warrant Agent.


        (d)              Successor by Merger. Any corporation or entity into
which the Warrant Agent may be merged or consolidated, any corporation or entity
resulting from any merger or consolidation to which the Warrant Agent shall be a
party, or any corporation to which the Warrant Agent shall sell or otherwise
transfer all or substantially all of its assets and business shall be the
successor Warrant Agent under this Agreement without the execution or filing of
any paper or any further act on the part of any of the parties to this
Agreement, provided that the successor Warrant Agent is eligible for appointment
as a successor Warrant Agent under the provisions of this Section 11.6. If at
the time a successor Warrant Agent is appointed any of the Warrant Certificates
shall have been countersigned but not delivered, any such successor Warrant
Agent may adopt the countersignature of the original Warrant Agent and deliver
such Warrant Certificates so countersigned, and all such Warrant Certificates
shall be fully valid and effective as provided in this Agreement.


        (e)        Name Change. If the name of the Warrant Agent shall be
changed and at such time any of the Warrant Certificates shall have been
countersigned but not delivered, the Warrant Agent may adopt the
countersignatures under its prior name and deliver such Warrant Certificates so
countersigned, and all such Warrant Certificates shall be fully valid and
effective as provided in this Agreement.

17

--------------------------------------------------------------------------------




CONFIDENTIAL

12.        MISCELLANEOUS

        12.1        Notices.

        (a)               Any notice pursuant to this Agreement shall be in
writing addressed to the relevant address set forth below or such other relevant
address as may be specified in writing by the relevant party. A notice shall be
deemed properly made: (i) upon personal delivery, (ii) five (5) days after
deposit in the mail, postage prepaid, first class mail, or (iii) one (1) day
after deposit with a recognized overnight courier, postage prepaid.


  If to the Company:


  Macatawa Bank Corporation
10753 Macatawa Drive
Holland, Michigan 49424
Attn: Chief Financial Officer
Facsimile: (616) 494-7644


  If to the Warrant Agent:


  Registrar and Transfer Company
10 Commerce Drive
Cranford, New Jersey 07016
Attn: Daniel Flynn
Facsimile: (908) 497-2310


        (b)               Any notice pursuant to this Agreement by the Company
or the Warrant Agent to the Holders shall be in writing and shall be delivered
to such Holders at their respective addresses in the Warrant Register. The
address of each Holder shall be as provided in the Warrant Register. Any Holder
may change its address by notice to the Company and the Warrant Agent given in
accordance with this Section 12.1. Failure to provide notice to a Holder or any
defect in such notice shall not affect its sufficiency with respect to other
Holders. If a notice is mailed in the manner provided by this Section 12, it is
duly given, whether or not the addressee receives it.


        12.2        Cancellation of Warrants. In the event the Company shall
purchase or otherwise acquire Warrants, such Warrants shall be delivered to the
Warrant Agent and be cancelled by it and retired. The Warrant Agent shall cancel
any Warrant Certificate surrendered for exchange, substitution, transfer or
exercise in whole or in part.

        12.3        Supplements and Amendments. The Company and the Warrant
Agent may from time to time supplement or amend this Agreement, the Warrants and
the Warrant Certificates without approval of any Holder, in order to: (a) cure
any ambiguity or correct or supplement any provision contained in the Agreement,
the Warrants and the Warrant Certificates that may be defective or inconsistent
with any other provision in such documents, (b) comply with the requirements of
any national securities exchange or the Market, or (c) make any other changes to
this Agreement, the Warrants and the Warrant Certificates that (i) the Company
and the Warrant Agent may deem necessary or desirable, (ii) shall not be
inconsistent with the provisions of this Agreement, the Warrants and the Warrant
Certificates, and (iii) shall not adversely affect the rights of any Holder. Any
other supplement or amendment to this Agreement, the Warrants and the Warrant
Certificates may be made with the approval of the Holders of a majority of the
then outstanding Warrants, provided, however, that no such supplement or
amendment shall, without the written consent of each Holder affected thereby,
(w) shorten the Exercise Period for any Warrant, (x) increase the Exercise Price
payable pursuant to any Warrant, (y) modify the provisions of this Section 12.3
or (z) increase the obligations of any Holder or otherwise disproportionately
adversely affect the rights of any Holder. The Company shall give or cause the
Warrant Agent to give prompt notice to all Holders of any supplement or
amendment pursuant to this Section 12.3.

18

--------------------------------------------------------------------------------




CONFIDENTIAL

        12.4        Successors. All the covenants and provisions of this
Agreement by or for the benefit of the Company or the Warrant Agent shall bind
and inure to the benefit of the Company or the Warrant Agent and their
respective successors.

        12.5        Applicable Law. The terms and conditions of this Agreement
and the Warrants shall be governed, construed, interpreted, and enforced in
accordance with the domestic laws of the State of Michigan, without regard to
its conflict of laws principles.

        12.6        Benefits of this Agreement. Nothing in this Agreement shall
be construed to give any person or corporation other than the Company, the
Warrant Agent and the Holders any legal or equitable right, remedy or claim
under this Agreement. This Agreement shall be for the sole and exclusive benefit
of the Company, the Warrant Agent, their respective assigns and the Holders.

        12.7        Execution in Counterparts. This Agreement may be executed in
multiple counterparts, which, when taken together, shall constitute one and the
same instrument.

        12.8        Captions. The captions of the sections and subsections of
this Agreement have been inserted for convenience only and shall have no
substantive effect.



(Signatures appear on the following page.)

19

--------------------------------------------------------------------------------




CONFIDENTIAL

VARNUM DRAFT 11/5/08

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

COMPANY:

Macatawa Bank Corporation


By:
          ——————————————
Name:
          ——————————————
Title:
          ——————————————



WARRANT AGENT:

Registrar and Transfer Company


By:
          ——————————————
Name:
          ——————————————
Title:
          ——————————————



Signature Page to the Warrant Agreement

--------------------------------------------------------------------------------



VARNUM DRAFT 11/5/08


TO BE IN THE FORM OF A BANKNOTE CERTIFICATE

CUSIP No. _________

        THIS WARRANT IS GOVERNED BY AND SUBJECT TO THE TERMS AND CONDITIONS
CONTAINED IN THE WARRANT AGREEMENT. A COPY OF THE WARRANT AGREEMENT MAY BE
OBTAINED UPON REQUEST FROM MACATAWA BANK CORPORATION OR THE WARRANT AGENT .


WARRANT TO PURCHASE COMMON STOCK OF MACATAWA BANK CORPORATION

        This Warrant (the “Warrant”) is issued to _____________________________,
or his, her or its registered assigns (the “holder”) by Macatawa Bank
Corporation, a Michigan corporation (the “Company”), on ___________________,
2008 (the “Warrant Issue Date”). This Warrant is issued pursuant to that certain
Warrant Agreement, dated __________, 2008 (the “Warrant Agreement”), between the
Company and ______________, a _________________ (the “Warrant Agent”) and in
furtherance of that certain Settlement and Release and Stock and Warrant
Issuance Agreement, dated ___________, 2008, in settlement of the lawsuit
pending in the United States District Court for the Western District of
Michigan, entitled In re Trade Partners, Inc. Investor Litigation, Case No.
1:07-MD-1846-RHB, and the lawsuit pending in the Kent County Circuit Court in
Grand Rapids, Michigan, entitled Giese et al. v. Macatawa Bank Corp et al., Case
No. 06-11707-CZ.

        1.        Definitions. All capitalized terms not defined herein shall
have the meanings ascribed to them in the Warrant Agreement.

        2.        Purchase Shares. Subject to the terms and conditions
hereinafter set forth, the holder is entitled, upon surrender of this Warrant to
the Warrant Agent, to purchase from the Company up to
__________________________________ (_________) fully paid and non-assessable
shares of the Company’s Common Stock. The number of shares of Common Stock
issuable pursuant to this Section 2 shall be subject to adjustment pursuant to
Section 8 of the Warrant Agreement.

        3.        Exercise Price. The purchase price for each Warrant Share
shall be $______ per share, as adjusted from time to time pursuant to Section 8
of the Warrant Agreement (the “Exercise Price”). All payments shall be made in
lawful money of the United States of America by certified or official bank check
or checks payable to the order of the Company or by wire transfer.

        4.        Exercise Period. This Warrant shall be exercisable, in whole
or in part, on any Business Day, from and after the later of (a) ____________,
2008 and (b) the Effective Date of the Registration Statement and until 5:00
p.m., Holland, Michigan time, on the third anniversary of the later of (a) or
(b), as such period may be extended pursuant to the terms of the Warrant
Agreement (the “Exercise Period”).

--------------------------------------------------------------------------------



        5.        Method of Exercise. While this Warrant remains outstanding and
during the Exercise Period, the holder may exercise, in whole or in part, the
purchase rights evidenced hereby. Such exercise shall be effected by: (a) the
surrender of this Warrant, together with a duly executed copy of the form of
Notice of Election (attached to this Warrant), to the Warrant Agent at its
principal offices; and (b) the payment to the Warrant Agent for the account of
the Company of an amount equal to the aggregate Exercise Price for the number of
Warrant Shares being purchased in any manner permitted in the Warrant Agreement.

        6.        Certificates for Warrant Shares. Upon the exercise of the
purchase rights evidenced by this Warrant, one or more certificates for the
number of Warrant Shares so purchased shall be issued as soon as practicable
thereafter (with appropriate restrictive legends, if applicable), and in any
event within thirty (30) days of the delivery of the Notice of Election. In case
the holder shall exercise this Warrant with respect to less than all of the
Warrant Shares that may be purchased under this Warrant, the Company shall
execute a new warrant in the form of this Warrant for the balance of such
Warrant Shares and deliver such new warrant to the holder of this Warrant.

        7.        No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares, the Company shall make a cash
payment for such fractional shares or scrip on the basis of the Trading Price
determined as of the date of exercise.

        8.        No Shareholder Rights. Prior to exercise of this Warrant, the
holder shall not be entitled to any rights of a shareholder with respect to the
Warrant Shares, including (without limitation) the right to vote such Warrant
Shares, receive dividends or other distributions thereon, exercise preemptive
rights or be notified of shareholder meetings, and such holder shall not be
entitled to any notice or other communication concerning the business or affairs
of the Company. However, nothing in this Section 8 shall limit the right of the
holder to be provided the notices required under the Warrant Agreement.

        9.        Transfers of Warrant, Subject to compliance with applicable
federal and state securities laws, this Warrant and all rights (but only with
all related obligations) under this Warrant are transferable in whole or in part
by the holder. The transfer shall be recorded on the books of the Company upon
(a) the surrender of this Warrant, properly endorsed, or as otherwise provided
for in Section 3 of the Warrant Agreement, to the Warrant Agent at its principal
offices, and (b) the payment to the Company of all transfer taxes and other
governmental charges imposed on such transfer. In the event of a partial
transfer, the Company shall issue to the holders one or more appropriate new
warrants.

        10.        Successors and Assigns. The terms and provisions of this
Warrant and the Warrant Agreement shall inure to the benefit of, and be binding
upon, the Company and the holders hereof and their respective successors and
assigns.

        11.        Amendments and Waivers. Any term of this Warrant may be
amended and the observance of any term of this Warrant may be waived (either
generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the holder. Any
waiver or amendment effected in accordance with this Section shall be binding
upon each holder of any Warrant Shares purchased under this Warrant at the time
outstanding (including securities into which such Warrant Shares have been
converted), each future holder of all such Warrant Shares, and the Company.

--------------------------------------------------------------------------------



        12.        Notices. All notices required under this Warrant shall be
deemed to have been given or made for all purposes (a) upon personal delivery,
(b) five (5) days after deposit in the mail, postage prepaid, first class mail,
or (c) one (1) day after deposit with a recognized overnight courier, postage
prepaid. Notices to the Company shall be sent to 10753 Macatawa Drive, Holland,
Michigan 49424 (or at such other place as the Company shall notify the holder
hereof in writing). Notices to the holder shall be sent to the address of the
holder in the Warrant Register. Notices to the Warrant Agent shall be sent to
_______________________________ or such other address as the Warrant Agent shall
indicate in a notice to the Company and the holder.

        13.        Captions. The section and subsection headings of this Warrant
are inserted for convenience only and shall not constitute a part of this
Warrant in construing or interpreting any provision hereof.

        14.        Governing Law. The terms and conditions of this Warrant shall
be governed, construed, interpreted, and enforced in accordance with the
domestic laws of the State of Michigan, without regard to its conflict of laws
principles.

        15.        Warrant Agreement. This Warrant is governed by and subject to
the terms and conditions contained in the Warrant Agreement. In the event of a
conflict between the provisions of the Warrant Agreement and this Warrant, the
provisions of the Warrant Agreement shall govern. A copy of the Warrant
Agreement may be obtained at no cost upon request from the Company at its
principal office or from the Warrant Agent.

        IN WITNESS WHEREOF, the Company and the Warrant Agent have caused this
Warrant to be executed by their duly authorized officers.

COMPANY:

Macatawa Bank Corporation


By:
          ——————————————
Name:
          ——————————————
Title:
          ——————————————



WARRANT AGENT:

Registrar and Transfer Company


By:
          ——————————————
Name:
          ——————————————
Title:
          ——————————————



--------------------------------------------------------------------------------



VARNUM DRAFT 11/5/08


MACATAWA BANK CORPORATION


WARRANT NOTICE OF EXERCISE

To: Registrar and Transfer Company
10 Commerce Drive
Cranford, New Jersey 07016


        1.        The undersigned hereby elects to purchase ___________________
shares of Common Stock of Macatawa Bank Corporation, a Michigan corporation (the
“Company”), pursuant to the terms of the attached Warrant and the Warrant
Agreement referenced in such Warrant. To the extent the undersigned is not
exercising this Warrant in full, please reissue and return to the undersigned a
new Warrant to purchase the remaining number of shares of Common Stock.

        2.        Payment of the Exercise Price per share required under such
Warrant accompanies this notice in the amount of $__________________ by means
of:

  ______ wire transfer of immediately available funds to the Warrant Agent for
the account of the Company,


  ______ certified or official bank check or checks to the order of the Company,
or


    ______ surrender of the right to receive Warrant Shares having an aggregate
Trading Price determined as of the date hereof equal to the aggregate Exercise
Price.


Signature: ___________________________

Print Name: __________________________

SSN: _______________________________

Address: ____________________________

____________________________________

Date: ______________________ Name in Which Shares Are to be Registered:

Name: ______________________________

SSN: _______________________________

Address: ____________________________

____________________________________


        Signatures must be guaranteed by an eligible guarantor institution (a
bank, stockbroker, savings and loan association or credit union with membership
in an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
of the Securities Exchange Act of 1934, as amended.

Signature Guaranteed by: _____________________________________________________

--------------------------------------------------------------------------------




CONFIDENTIAL


MACATAWA BANK CORPORATION


WARRANT TRANSFER

To: Registrar and Transfer Company
10 Commerce Drive
Cranford, New Jersey 07016


        For value received, the undersigned hereby sells, assigns and transfers
unto ________________________________________________ the right to purchase
_________________________________________ (____________) shares of Common Stock,
no par value, of Macatawa Bank Corporation, a Michigan corporation (the
“Corporation”) pursuant to the attached Warrant and does hereby irrevocably
constitute and appoint Registrar and Transfer Company as the undersigned’s
attorney-in-fact, with full power of substitution, to transfer the Warrant, or
such portion as is transferred hereby, on the books of the Corporation. The
undersigned requests that the Registrar and Transfer Company issue to the
transferee a Warrant certificate evidencing such transfer and to issue to the
undersigned a new Warrant evidencing the right to purchase Common Stock for the
balance not so transferred, if any.

Signature: ___________________________

Print Name: __________________________

SSN: _______________________________

Address: ____________________________

____________________________________

Date: ______________________ Name in Which Shares Are to be Registered:

Name: ______________________________

SSN: _______________________________

Address: ____________________________

____________________________________


        Signatures must be guaranteed by an eligible guarantor institution (a
bank, stockbroker, savings and loan association or credit union with membership
in an approved signature guarantee medallion program) pursuant to Rule 17Ad-l5
of the Securities Exchange Act of 1934, as amended.

Signature Guaranteed by: ___________________________________________________